Per curiam.
Red Realty of Georgia, Inc., sought to enjoin the construction of a commercial building adjacent to its *506supermarket in Fort Oglethorpe, Georgia, on the grounds that a variance1 had been illegally granted to the defendants. The trial court, without ruling on the variance issues, denied both a temporary and permanent injunction due to laches. The evidence supports the trial court’s ruling and we affirm.
Submitted March 16, 1979
Decided April 5, 1979
Rehearing denied April 17, 1979.
Frank M. Gleason, James A. Secord, for appellants.
Thomas, Mann & Gossett, Neil Thomas, III, Brian C. Smith, Miller & Martin, James Buckner, Thomas B. Cresswell, Jr., for appellees.

Judgment affirmed.


All the Justices concur.


We express no opinion whether the trial court had jurisdiction to entertain an independent suit in equity. Bentley v. Chastain, 242 Ga. 348 (249 SE2d 38) (1978).